United States Court of Appeals
                        For the First Circuit


No. 17-1990

                           DYLAN O'RIORDAN,

                             Petitioner,

                                  v.

                          WILLIAM P. BARR,*

                             Respondent.


              ON PETITION FOR REVIEW OF A FINAL ORDER OF
                 THE DEPARTMENT OF HOMELAND SECURITY


                                Before

                    Torruella, Selya, and Barron,
                           Circuit Judges.


     Anthony Marino, with whom Irish International Immigrant
Center was on brief, for petitioner.
     Joanna L. Watson, Trial Attorney, Office of Immigration
Litigation, with whom Chad A. Readler, Acting Assistant Attorney
General, Civil Division, and Anthony P. Nicastro, Assistant
Director, Office of Immigration Litigation were on brief, for
respondent.


                             May 22, 2019




    *  Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
William P. Barr has been substituted for former Attorney General
Jefferson Sessions, III, as the respondent.
              BARRON, Circuit Judge.       Dylan O'Riordan is an Irish

citizen who had entered this country as a child and had been living

in the United States for more than seven years when immigration

officials apprehended him.     The government charged him with having

been admitted to this country via the Visa Waiver Program ("VWP")

and having stayed here beyond the 90-day period permitted by the

visa that he secured through that program.         He now petitions for

review of the administrative order of removal that was issued in

accord with the terms of the VWP, after the government found that

he had been admitted to the United States through the VWP as a

child   and    then   overstayed   his   visa.    Although   O'Riordan's

circumstances are most unfortunate, we conclude that we must deny

the petition.

                                    I.

              The VWP allows "a qualifying visitor [to] enter the

United States without obtaining a visa, so long as a variety of

statutory and regulatory requirements are met."        Bradley v. Att'y

Gen., 603 F.3d 235, 238 (3d Cir. 2010) (citing 8 U.S.C. § 1187).

The VWP is a reciprocal waiver program, which means that "[a]n

alien may not be provided a waiver [of the visa requirement from

the United States government] under the program unless the alien

has waived any right . . . to contest, other than on the basis of

an application for asylum, any action for removal of the alien."

8 U.S.C. § 1187(b).      The VWP allows the alien visitor, per their


                                   - 2 -
visa, to remain in the United States for 90 days after entry.            Id.

§ 1187(a)(1).

            Pursuant to the VWP, an alien must sign an "I-94W,

Nonimmigrant      Visa   Waiver    Arrival/Departure    Form."    8   C.F.R.

§ 217.2(b)(1). The alien must also complete a travel authorization

under the Electronic System for Travel Authorization ("ESTA").

See 8 C.F.R. § 217.5.        On this ESTA form, there are fields to

indicate whether the visitor has "Waived Rights" and whether the

form was filled out by a "Third Party."

            There is no I-94W waiver form related to O'Riordan's

case   in   the   record.    The   record   does   contain   an   ESTA   form

concerning his entry into the United States.           That form, which is

dated June 10, 2010, indicates "Y" in the field "Waived Rights"

and "Y" in the field "Third Party Indicator." O'Riordan was twelve

years old as of that date.         At that time, his parents were both

lawful permanent residents of the United States.

            During the more than seven years in which O'Riordan

thereafter lived in the United States, he met Brenna Blanchette,

a United States citizen.      He became engaged to her in January 2017

while she was pregnant with his child, who was born in this

country.

            On September 18, 2017, O'Riordan, then 19 years of age,

was taken into Department of Homeland Security ("DHS") custody.

The next day, he was served with a final administrative order of


                                    - 3 -
removal.   That order indicated that he had waived his right "to

contest, other than on the basis of an application for asylum, any

action for [his] removal" through the VWP.

           In acknowledging service of the final order of removal,

O'Riordan declined to contest his removal on certain grounds, such

as U.S. citizen or lawful permanent resident status, entry through

means other than the VWP, or compliance with the terms of the VWP.

Instead, he indicated that he wished to contest his removal on

"Other" grounds and explained that "I came here as a child not

knowing the consequences with my parents.               I now have a [U.S.

citizen] child here in the United States who needs me."                He also

indicated that he "wish[ed] to request Asylum, Withholding or

Deferral of Removal."

           O'Riordan    petitioned     this    court    for   review   of   his

removal order on October 6, 2017.            The same day, O'Riordan moved

in this Court to stay his removal.               That motion was denied.

O'Riordan then moved for reconsideration, but that motion was

denied as well.

           Because O'Riordan indicated that he intended to seek

asylum or withholding of removal, he was put into withholding-only

removal proceedings on October 6, 2017.             He moved to terminate

those proceedings on October 18, 2017.           He explained that he did

"not   understand[]    the   legal   definitions       of   'withholding'   and

'deferral'" and so "checked the box" to seek such relief on the


                                     - 4 -
understanding that doing so would allow him to seek review of his

removal.

            O'Riordan's petition for review in our Court and the

withholding-only proceedings were both pending when the government

moved to dismiss O'Riordan's petition for review for lack of

jurisdiction.      The government did so on the ground that the

administrative     order    of   removal    was   not   final   because   the

withholding-only proceedings were ongoing.

            The withholding-only proceedings terminated while the

government's motion to dismiss the petition was pending before us.

As a result, the government moved to withdraw its motion to dismiss

for lack of jurisdiction.         On November 9, 2017, we granted the

government's motion to withdraw its motion to dismiss.

            On   November   28,   2017,     DHS   cancelled     and   reissued

O'Riordan's prior Final Order of Removal.           O'Riordan did not file

a petition for review of that order.              Throughout this period,

O'Riordan was detained pending his removal.

            On December 18, 2017, after the entry of his final order

of removal, O'Riordan and Blanchette were married in a prison

chapel.     O'Riordan was ultimately removed to Ireland on February

15, 2018.

                                     II.

            We first address our jurisdiction to review O'Riordan's

petition.    We begin with the issue of whether we have jurisdiction


                                    - 5 -
under Article III of the federal Constitution.       We then consider

whether we have statutory jurisdiction.

           The constitutional issue concerning our jurisdiction

arises because, after O'Riordan's removal to Ireland, he made

certain statements to the press in which he appeared to indicate

that he did not intend to return to the United States.        Because

"every federal appellate court has a special obligation to satisfy

itself . . . of its own jurisdiction," we ordered O'Riordan to

show cause why the case should not be dismissed as moot.    Arizonans

for Official English v. Arizona, 520 U.S. 43, 73 (1997) (quoting

Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986))

(internal quotation marks and citations omitted).

           O'Riordan, in response to our order, stated his interest

in returning to the United States and explained that we "continue[]

to have the power to grant effectual relief by vacating his order

of   removal   and   ordering   the     government   to   provide   a

constitutionally sufficient hearing in which Dylan may pursue

relief."   The government, which bears the burden of establishing

mootness, see Am. Civil Liberties Union of Mass. v. U.S. Conference

of Catholic Bishops, 705 F.3d 44, 52 (1st Cir. 2013), has made no

attempt to rebut O'Riordan's representations to us regarding his

intentions to return to the United States or otherwise argue that

O'Riordan's case is moot.   In light of O'Riordan's representations

about his intentions, and our power to grant O'Riordan "effectual


                                - 6 -
relief" -- by vacating the removal order and thus permitting him

to return to the United States and challenge his removal in the

type of hearing that he contends he is entitled to receive as a

constitutional matter -- his case is not moot.              See Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992).

            We must also consider the question of whether we have

statutory   jurisdiction.      The     statutory   issue   concerning   our

jurisdiction arises because "petition[s] for review must be filed

not later than 30 days after the date of the final order of

removal."   8 U.S.C. § 1252(b)(1).      O'Riordan timely petitioned for

review of the September 19, 2017 removal order.             O'Riordan did

not, however, petition -- timely or otherwise -- for review of the

removal order that was subsequently issued on November 28, 2017.

            Despite   this   wrinkle    concerning   the   timeliness    of

O'Riordan's petition, the parties agree that we do have statutory

jurisdiction.     O'Riordan contends that we should not treat the

order issued in November as if it were a distinct removal order at

all, given what the record shows about how the government itself

treated it.     He further contends that we may treat the September

order as final, despite the fact that the withholding of removal

proceedings were pending at the time of the petition from the

order.   The government, for its part, contends that we may treat

the petition for review from the September order as timely, even

though the government contends that order was not final.                The


                                  - 7 -
government contends that we may deem the petition for review to

have ripened upon the issuance of the subsequently issued removal

order.

          We have not previously decided whether a prematurely

filed petition for review from an order of removal may be deemed

timely on a ripening theory, and other circuits are divided on

that issue.   Compare Jimenez-Morales v. U.S. Att'y Gen., 821 F.3d
1307, 1308 (11th Cir. 2016) (adopting a ripening theory for

premature petitions for review), Hounmenou v. Holder, 691 F.3d
967, 970 n.1 (8th Cir. 2012) (same), Khan v. Att'y Gen., 691 F.3d
488, 493 (3d Cir. 2012) (same), Herrera-Molina v. Holder, 597 F.3d
128, 132 (2d Cir. 2010) (same), and G.S. v. Holder, 373 F. App'x
836, 843 (10th Cir. 2010) (same), with Moreira v. Mukasey, 509
F.3d 709, 713 (5th Cir. 2007) (rejecting a ripening theory for

premature petitions for review), Jaber v. Gonzales, 486 F.3d 223,

228-30 (6th Cir. 2007)(same), and Brion v. INS, 51 F. App'x 732,

733 (9th Cir. 2002) (same).   Nor are we aware of a case that has

applied a ripening theory in a case in which the assertedly non-

final order from which the petition for review was sought was

purportedly cancelled and a new removal order was subsequently

issued.

          However, we need not resolve the precise ground on which

we may treat this petition for review to be timely.     Given our

conclusion that the petition for review clearly must be denied on


                               - 8 -
the merits, we may simply proceed on the assumption that our

statutory jurisdiction is secure, without resolving definitively

that it is.    See Morris v. Sessions, 891 F.3d 42, 48 (1st Cir.

2018).1

                                 III.

           We begin with O'Riordan's contention that the government

failed to present sufficient evidence of his removability.           He

contends   that   the   proper   inquiry   concerns   whether   "clear,

unequivocal, and convincing evidence," Woodby v. INS, 385 U.S.
276, 277 (1966), establishes that he is subject to removal pursuant

to 8 U.S.C. § 1187 for having overstayed his visa after having

been admitted to the United States pursuant to the VWP.

           We may assume that the Woodby standard applies in a case

like this one -- a proposition that the government disputes -- and

that our review is thus for substantial evidence, see Urizar-

Carrascoza v. Holder, 727 F.3d 27, 32 (1st Cir. 2013), as neither

party contends otherwise.    We may do so because we conclude that,




1We do note that, although the parties agree that we have statutory
jurisdiction, the divergent rationales they provide demonstrate
that they differ as to which order we are reviewing pursuant to
O'Riordan's petition. O'Riordan contends that the operative order
of removal is, and has always been, the September 19, 2017 order
of removal. The government, by contrast, contends that order was
canceled and replaced by the November 28, 2017 order. Because our
reasons for denying O'Riordan's petition for review on the merits
are the same regardless of which order forms the basis of our
jurisdiction, we need not resolve this issue either.


                                 - 9 -
even under Woodby, there is no basis in the record for vacating

the administrative order of removal on evidentiary grounds.

               In reaching this conclusion, we note that O'Riordan does

not dispute that the record shows that, upon service of the

government's Notice of Intent to Issue a Final Administrative

Removal Order, he completed a form in which he indicated that he

did not intend to contest removal on the basis of threshold factual

issues that would undermine the basis for finding him removable.

These   issues       included      his   being    a    U.S.    citizen    or     a   lawful

permanent resident, his not having entered this country through

the    VWP,    or    his   being    in   compliance      with    the     terms       of   his

admission.       Nor does he dispute that the form provided an option

whereby O'Riordan could select "Other" and provide a basis for

contesting his removability, to which he responded by explaining

only    that    he    came   to    the   United       States   as   a    child       without

understanding the consequences and that he now has a U.S. citizen

child dependent.           We note, too, that the record contains travel

documents that show that O'Riordan flew to the United States with

his mother at the time that the ESTA form that is in the record

was filled out.

               To make the case that we are nonetheless compelled on

this record to find that the government has not met its evidentiary

burden as to his removability, see Urizar-Carrascoza, 727 F.3d at

31 (explaining that, when reviewing for substantial evidence, "we


                                         - 10 -
uphold [factual] determinations unless 'any reasonable adjudicator

would be compelled to conclude to the contrary'" (quoting 8 U.S.C.

§ 1252(b)(4)(B))), O'Riordan points to the fact that there is no

I-94W form pertaining to him in the record and to certain documents

in the record that contain varying dates as to when he entered the

United States as a child.        But, in light of the evidence described

above concerning the circumstances of O'Riordan's entry, his own

representations on the form that he filled out when given notice

of his administrative removal based on his having overstayed the

visa under the VWP, see Lima v. Holder, 758 F.3d 72, 81 (1st Cir.

2014), and the fact that he makes no contention that he in fact

entered the country through any means other than the VWP, those

features of the record that he highlights in support of his

position   do   not    suffice      to    permit   us    to   conclude   that   the

administrative order is not supportable as an evidentiary matter.

                                          IV.

           We   thus    turn   to    O'Riordan's        procedural   due   process

challenge to the removal order under the Fifth Amendment to the

United States Constitution.               For purposes of this challenge,

O'Riordan appears to accept that the record supports the conclusion

that he was admitted into the United States pursuant to the VWP,

that the waiver of the right to contest removal that is required

of those who are admitted pursuant to the VWP was effected on his




                                         - 11 -
behalf in his case, and that he then overstayed his visa in

violation of the terms of the VWP.

             Nevertheless, O'Riordan contends that, as a matter of

constitutional procedural due process, his administrative order of

removal must be vacated because he was permitted to contest it

only   on    certain   limited   grounds    and   then    only   in   a   removal

proceeding that he characterizes as one in which there was not

"any hearing at all."        In pressing this contention, he does not

dispute that the right he claims to have -- the right to contest

his removal on other grounds and in what he contends would qualify

as a "hearing" -- is subject to waiver.                 But, he contends, the

waiver of any right to such greater process than was effected in

accord with the VWP is not enforceable in his case, because, at

the time of his admission into this country through the VWP, he

was    a    mere   child   and   thus   could     not    have    knowingly   and

intelligently waived any such right.            For, as he correctly notes,

a person ordinarily must knowingly and intelligently waive a

federal constitutional right -- such as a right to the process due

under the Fifth Amendment -- in order for that waiver to bar that

person from asserting that right.          See Johnson v. Zerbst, 304 U.S.
458, 464 (1938); see also Bayo v. Napolitano, 593 F.3d 495, 503-05

(7th Cir. 2010); Nose v. Att'y Gen., 993 F.2d 75, 79 (5th Cir.

1993).




                                    - 12 -
            The government asserts in response that O'Riordan was

not entitled under Mathews v. Eldridge, 424 U.S. 319, 335 (1976),

to more process than he received, and, we note, O'Riordan does not

address Mathews until his reply brief.              See United States v.

Freitas, 904 F.3d 11, 22 (1st Cir. 2018) ("[A]n argument raised

for the first time in a reply brief comes too late to be preserved

on appeal." (internal quotation and alteration omitted)).               Nor

does he spell out the additional procedural protections that he

claims he was entitled to receive.

            But, even assuming both that the waiver's enforcement

would deprive O'Riordan of a right to a type of removal proceeding

to which he claims that he otherwise would have been entitled as

a matter of constitutional due process and that the record fails

to establish that he did knowingly and intelligently make a waiver

of his right to such a proceeding, the question remains whether

O'Riordan has shown prejudice from the due process violation that

he alleges.    See Muñoz-Monsalve v. Mukasey, 551 F.3d 1, 7 (1st

Cir. 2008) ("A petitioner can carry his burden only by a specific

showing that the challenged practice likely affected the result of

the hearing.").    O'Riordan appears to accept that he needs to show

prejudice to succeed on his due process challenge.                Yet, his

challenge comes up short on that score, as he fails either to

establish   that   he   is   entitled   to   what   he   refers   to   as   a




                                 - 13 -
"presumption of prejudice" or to make a sufficient particularized

showing of prejudice.

                                             A.

            We begin with O'Riordan's contention that he is entitled

to a presumption of prejudice, such that he need not make a

particularized showing of prejudice.                       We may assume that the

government has not rebutted any such presumption, for, as we

explain,   we    find    that    his       attempt    to    establish      that    such   a

presumption applies is unpersuasive.

             O'Riordan      relies          in      making    this      argument       for

presumptive     prejudice       on Roe       v.   Flores-Ortega,        528 U.S. 470

(2000),    which   holds    that       a    "denial    of    [an]    entire       judicial

proceeding itself . . . demands a presumption of prejudice" for

purposes of a Sixth Amendment ineffective assistance of counsel

claim, id. at 483, and on Hernandez v. Reno, 238 F.3d 50, 57 (1st

Cir.   2001),    which    addressed         Flores-Ortega      in    the    context       of

immigration proceedings.           In Hernandez, we considered an alien's

challenge to a denial by the Board of Immigration Appeals ("BIA")

of a motion to reopen that was based on the contention that the

alien's counsel had provided ineffective assistance by failing to

appeal to the BIA from the immigration judge's deportation order.

Id. at 53.

                O'Riordan points out that, although Hernandez rejected

the petitioner's due process challenge in that case, it addressed


                                           - 14 -
Flores-Ortega by noting that "[o]ur concern in the immigration

context is not with the Sixth Amendment but with preserving a fair

opportunity to have a . . . claim considered . . . ."     Id. at 57.

He also rightly notes that, in Hernandez, we went on to explain

that the alien in that case had been given "a fair opportunity to

present his waiver case to the immigration judge," which included

"a hearing, substantial testimony, and a reasoned decision."     Id.

at 56 (emphasis in original).     O'Riordan contends, based on these

statements, that Hernandez shows that he is entitled to at least

a presumption that he was prejudiced by being denied such process,

due to the type of proceedings that were used to effect his

removal.

           But, in Hernandez, we expressly declined to "extend[]

the prejudice per se notion from criminal convictions to review of

waiver denials in deportations,"     id. at 57, that we would apply

in the event of a "waiver" of a requested appeal from a criminal

conviction due to the ineffective assistance of counsel, see

Flores-Ortega, 528 U.S. at 483.     Moreover, in declining to extend

Flores-Ortega in that respect, we made no holding -- nor even

offered any dicta -- as to when, if ever, a presumption of

prejudice for a claimed lack of constitutionally adequate process

arising from the use of summary process in the immigration context

might be appropriate.   See Hernandez, 238 F.3d at 56-57.




                                - 15 -
          Thus, Hernandez does not justify, much less require, the

conclusion that the logic of Flores-Ortega must be extended to the

immigration context, such that we must presume that the waiver's

enforcement in O'Riordan's case prejudiced him by depriving him of

a right to more than the process that he received.              That is so,

even if we assume both that the waiver's enforcement would deprive

O'Riordan of the greater (though unspecified) process that he

contends he is entitled to as a matter of constitutional due

process and that the presumption of prejudice that he contends

that we must apply has not been overcome here.

          O'Riordan does note that the Supreme Court has observed

since we decided Hernandez that removal is a "severe 'penalty,'"

Padilla v. Kentucky, 559 U.S. 356, 365 (2010) (quoting Fong Yue

Ting v. United States, 149 U.S. 698, 740 (1893)), and that the

"right   to    remain   in    the   United       States   may        be   more

important . . . than    any   potential   jail    sentence,"     3    Bender,

Criminal Defense Techniques § 60A.01 (1999) (quoted in INS v. St.

Cyr, 533 U.S. 289, 322 (2001)).      But, those statements were not

made in connection with due process challenges to immigration

proceedings.   They thus do not suffice to show that Flores-Ortega

must be extended in a way that Hernandez itself does not require.

Nor does O'Riordan develop any other argument as to why he is

entitled to a presumption of prejudice.




                                - 16 -
                                    B.

           We turn, then, to O'Riordan's assertion that he can make

a particularized showing of prejudice.          He relies on either of two

grounds to do so, notwithstanding that he did not mention either

one in filling out the form that he was given upon being served

with the Notice of Intent to Issue a Final Administrative Removal

Order.   We find neither contention persuasive.

                                    1.

           O'Riordan contends first that, "[b]ut for the order of

removal and his detention, [he] would be eligible to adjust his

status to that of a lawful permanent resident" as the "son of

lawful   permanent    resident   parents   and    the    spouse   of   a    U.S.

citizen[.]"     He thus contends that -- because he did not knowingly

and intelligently make the waiver of his right to more process

than he received, which he contends includes the right to contest

his   removal   on   grounds   precluded   by    the    enforcement    of   the

waiver -- he was prejudiced by having been denied the opportunity

to contest his removal on the basis of his eligibility to adjust

his status, as that is a ground that he asserts otherwise "would

be" available to him to contest his removal.

           We start with the prejudice claim that O'Riordan makes

based on the lawful permanent resident status of his parents. They

had that status at the time of his admission to the United States

through the VWP, and nothing in the record indicates that they


                                  - 17 -
fell out of that status at any point.         O'Riordan thus contends

that -- but for the waiver's enforcement -- he would be eligible

to apply for adjustment of status under 8 U.S.C. § 1255(c)(4).

           But, § 1255(c)(4) provides that individuals admitted

under the VWP may not apply for adjustment of status except on the

basis of their relationship to an "immediate relative," id., which

8 U.S.C. § 1151(b)(2)(A)(i) defines as, in relevant part, U.S.

citizen parents.       As O'Riordan makes no argument, at least with

respect   to   his   constitutional   challenge,   that   he   is    not   an

individual admitted under the VWP or that his parents are U.S.

citizens, we do not see how he would have been eligible to apply

for adjustment of status on the basis of his relationship to his

parents at the "hearing" that he claims he was constitutionally

entitled to receive but was not given.

           We turn, then, to the prejudice claim that O'Riordan

makes based on the U.S. citizenship status of his wife.         Here, the

problem with his contention is somewhat different.             The record

shows that O'Riordan was not married to her at the time of the

issuance of the administrative order of removal that he now seeks

to have vacated.     Thus, he could not have contested his removal on

the basis of his relationship to her at that time.                  8 U.S.C.

§§ 1151(b)(2)(A)(i), 1255(c)(4).      Yet, he makes no argument as to

why the decision to afford him a "hearing" at which he could have

contested removal on more grounds than he was permitted would have


                                 - 18 -
ensured that he would have been married to her and thus that he

could have then contested his removal at that hearing on that

basis.

                                     2.

          O'Riordan     separately    contends    that   he   can    make   a

particularized showing of prejudice by asking us to focus on the

moment at which the choice was made to have him admitted into the

country through the VWP.       He notes that, at that time, he was a

child of lawful permanent residents of this country, and he points

out that his parents could have, at that time or thereafter,

"petitioned" for his admission independent of the VWP on the basis

of their familial ties to him.

          But, he points out, his parents may not now similarly

petition for his admission to this country on that basis, in light

of 8 U.S.C. § 1255(a)(2), precisely because he was admitted into

this country through the VWP and then overstayed his visa.             Thus,

he contends, due to the waiver's enforcement, and the resulting

administrative removal that triggered the bar to his admission to

the   United   States   that    remains   in     place   under   8   U.S.C.

§ 1255(a)(2), he is worse off than he would have been with respect

to his ability to obtain admission to the United States than if he

had not been admitted pursuant to the VWP at all.         Accordingly, he

contends, in this way, he can show the requisite prejudice from




                                 - 19 -
the deprivation of process that he claims that he was subjected to

by virtue of the issuance of the administrative order of removal.2

           The government counters this contention on the basis of

Bayo, 593 F.3d at 506, and Bradley, 603 F.3d at 240-41.                    The

circuit court in each of those cases determined that an alien

potentially could show prejudice if the alien could have exercised

the option of not entering through the VWP and, by doing so,

obtained admission into the United States through some other means

that would have enabled the alien to forge a relationship that

would have supplied a ground for contesting removal -- such as by

seeking adjustment of status based on that relationship. See Bayo,
593 F.3d at 506; Bradley, 603 F.3d at 240-41.            The prejudice, the

court went on to explain in each case, would then arise from the

alien   having   been   denied   --   due   to   the    enforcement   of   the

waiver -- the opportunity to contest the administrative order of

removal on the basis of that relationship.             See Bradley, 603 F.3d

at 241; Bayo, 593 F.3d at 506.




2 In pointing out that, in consequence of 8 U.S.C. § 1255(a)(2),
he is now barred from obtaining adjustment of status so long as
the 10-year bar on his admissibility into the United States remains
in place, O'Riordan does not argue that, wholly apart from the
procedural due process challenge that he brings, it is
constitutionally impermissible to impose such a ten-year bar on
alien adults who first entered this country through the VWP years
earlier as children with their family and thus might not have been
aware of their immigration status during the years that followed
in which they lived in this country and developed ties to it.


                                  - 20 -
          In each case, however, the circuit court determined that

the claim of prejudice was too speculative.           See Bradley, 603 F.3d

at 240; Bayo, 593 F.3d at 506.              The problem that each court

identified inhered in the fact that it was highly uncertain that

the relationship on which the eligibility for adjustment of status

would have been based would have been forged at all, absent the

alien first having been admitted to the country through the VWP.

See Bradley, 603 F.3d at 240; Bayo, 593 F.3d at 506.

          O'Riordan   is   right    that,    unlike    in   either   Bayo   or

Bradley, we need not speculate in O'Riordan's case whether, if he

had not been admitted into this country through the VWP, he would

have forged a relationship through which he then could have been

eligible for admission to this country.           The relationship that

would provide the basis for his eligibility would be the one that

he had with his parent, who was a lawful permanent resident at the

time of his admission to this country as a child through the VWP

and thereafter.   See 8 U.S.C. § 1153(a)(1).

          This distinction notwithstanding, O'Riordan still has

failed to show how the fact that his parents could have chosen not

to seek his admission through the VWP is relevant to his contention

that he was prejudiced by the deprivation of process that he

identifies.   A necessary premise of the prejudice claim addressed

in Bayo and Bradley was that the alien petitioner might not have




                                   - 21 -
entered this country through the VWP in the first place.            It is

no less a necessary premise of O'Riordan's related prejudice claim.

            But, that premise was plausible in Bayo and Bradley

precisely because the alien petitioner claimed in each case that

he had not made a knowing and intelligent waiver of the process

rights that the VWP required him to make.          That premise is not

similarly plausible here.

            O'Riordan appears to accept -- at least for purposes of

his constitutional challenge -- that one of his parents did make

the choice to seek his admission, as a child, through the VWP.

O'Riordan does not explain how his inability to knowingly and

intelligently effect the waiver that his parent made on his behalf

at that time bears on the choice that the parent made to seek his

admission through the VWP at that time.        Thus, we do not see what

reason we have to posit an alternative scenario for purposes of

assessing   prejudice   --   such   as   was   considered   in   Bayo   and

Bradley -- in which he would not have entered this country through

the VWP and thus might be thought to have been prejudiced by having

been removed through the administrative proceeding afforded to

those who have been admitted in that way.        Accordingly, this more

particularized ground for showing prejudice necessarily fails.

                                    V.

            The petition for review is denied.




                                - 22 -